ORDER
PER CURIAM.
Terry Geldbach ( Driver) appeals from the judgment of the Circuit Court of St. Louis County sustaining the Director of Revenue’s (Director) suspension of his driver’s license after a trial de novo pursuant to Section 302.535, RSMo Cum.Supp.1996.
Driver claims the blood analysis test results were improperly admitted into evidence because Director failed to show that: (1) an approved standard simulated solution was used to calibrate the breathalyzer machine; and (2) the solution used to calibrate the breathalyzer machine had been certified by the manufacturer. However, Driver has failed to preserve this alleged error by making a proper, timely objection to the admission of the breath test results. Sellenriek v. Director of Revenue, 826 S.W.2d 338, 341 (Mo. banc 1992).
As an extended opinion would have no precedential value, we affirm by written order. A memorandum of law setting forth the reasons for our decision has been provided to the parties for their use only. Due to our decision, we also deny Driver’s “Motion for Court Costs and Attorney’s Fees.”
The judgment is affirmed pursuant to Rule 84.16(b).